673 S.E.2d 361 (2009)
PNC BANK, N.A., Plaintiff
v.
Paul White WILSON, Defendant, Third-Party Plaintiff
v.
Ronald D. Foxworth, The Tow Line, Inc., Third-Party Defendants.
No. 484P08.
Supreme Court of North Carolina.
February 5, 2009.
Paul White Wilson, Pro Se.
Paul S. Holscher, Dexter "Chip" Campbell, III, Raleigh, for PNC Bank.
Robert C. deRosset, Raleigh, for Foxworth, et al.

ORDER
Upon consideration of the petition filed by Defendant & Third Party Plaintiff on the 23rd day of October 2008 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of February 2009."